EXAMINER'S AMENDMENT

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I, II, III, and IV, as set forth in the Office action mailed on May 3, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group IV is withdrawn.  Claim 17, directed to Group IV is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim (see amended version of claim 17 in the Examiner’s Amendment below). However, claims 13-16, directed to Group III are withdrawn from consideration because they do not require all the limitations of an allowable claim.  Accordingly, claims 13-16 have been canceled by Examiner’s Amendment below.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shohini Bagchee on August 12, 2022.

The application has been amended as follows: 

1.	(Currently amended) A sensor-on-clamp device for use in a drilling system, said device comprising:
a tool joint clamp configured to be placed over the top of a  rotary shouldered connection[[s]] of a drill string, said tool joint clamp configured to secure the rotary shouldered connection against loosening while a drive provides rotational torque to a drill bit by way of said drill string; and one or more sensors, a power source and sensor data transmitting means mounted to the tool joint clamp.

3.	(Currently amended) The device of claim 1, wherein the one or more sensors comprise sensors that measure parameters selected from the group consisting of X, Y and Z axis dynamic acceleration, torque, turns, revolutions per minute, flow rates, pressure, temperature and combinations thereof.  
4.	(Currently amended) The device of claim 3, wherein the one or more sensors are mounted to a housing that is in turn mounted to the tool joint clamp.  

6.	(Currently amended) The device of claim 1, wherein said one or more sensors collect data relating to operation of the drilling system, digitize said data and transmit the data to a remote receiver hub.

Claims 13-16 are canceled.

17.	(Currently amended) A method of replacing a battery in the sensor-on-clamp device according to claim 1, said method comprising the steps of:
providing a battery holder in said sensor-on-clamp device, said battery holder comprising battery housing having an electrical contact area, a removable end cap, and spring formed in the battery housing;
placing a battery in the housing, wherein said spring is extended to prevent contact of the battery with the electrical contact area in the battery housing;
engaging the end cap to the housing at least a minimum distance to seal off a flame path; and
engaging the end cap to the housing fully to cause compression of the spring to allow electrical connection of the battery to the electrical contact area only after the flame path is sealed off.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art to amended claim 1 (as amended according to the Examiner’s Amendment set forth above) is that of Newman (US 2009/0056467).
Newman discloses a clamp device (i.e. the power tong illustrated in Fig. 9).  The clamp device clamps around a connection between upper pipe (840) and lower pipe (838) as shown in Fig. 8.  The clamp device is used to secure the two pipes together by threading them together.  The clamp device has various sensors (i.e. sensor 728 as shown in Fig. 7) and data transmission means (note how the sensor generates a signal 736, which implies the presence of a data transmission means) mounted to the clamp device.  However, the clamp device is only used for connecting the pipes together.  The clamp does not secure the pipes while a drive is applying torque to a drill bit by way of the drill string, as specifically called for in claim 1 (as amended by Examiner’s Amendment).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT E FULLER/Primary Examiner, Art Unit 3676